o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-112008-12 number release date uil --------------- -------------------------- ----------------------------------- dear ------------ this letter is in reply to your inquiry dated date concerning federal_insurance_contributions_act fica_taxes imposed on your nonqualified_deferred_compensation_plan annuity payments i hope the following information addresses your concerns the law imposes fica_taxes on the wages employers pay to employees with respect to employment see internal_revenue_code code sec_3101 and sec_3111 the fica tax is comprised of two separate taxes code sec_3101 and sec_3111 impose old-age survivors and disability insurance social_security_taxes and sec_3101 and sec_3111 impose hospital insurance medicare taxes on employees and employers respectively generally wages are subject_to fica tax when employers actually or constructively pay the wages to employees however a special rule applies for wages deferred under a nonqualified_deferred_compensation_plan code sec_3121 and employment_tax regulations regulations sec_31_3121_v_2_-1 provide that any amount deferred under a nonqualified_deferred_compensation_plan must be taken into account as wages for fica purposes as of the later of the date on which the employee performs the services that create the right to a deferral or the date on which the amount deferred is no longer subject_to a substantial_risk_of_forfeiture the special rule at code sec_1 a nonqualified_deferred_compensation_plan is any plan or other arrangement for deferral of compensation other than a qualified_retirement_plan a tax-favored annuity or other plan described in code sec_3121 conex-112008-12 v generally accelerates the timing of fica taxation to the time of deferral thus fica taxation will generally occur before the item of nonqualified_deferred_compensation is includable in income when actually or constructively paid to the employee because you are receiving monthly benefits in the form of an annuity a defined monthly benefit the plan providing such benefits is a nonaccount balance plan there is a special rule for nonaccount balance plans which permits an employer to delay taking a deferral under the plan into account for fica tax purposes until the amount deferred is considered reasonably ascertainable which is the first date on which the amount form and commencement_date of the benefit are known so that its present_value can be computed regulations sec_31_3121_v_2_-1 when the present_value of a benefit becomes reasonably ascertainable the present_value amount is subject_to fica tax under some nonaccount balance plans retirement benefits become reasonably ascertainable at the time of retirement according to the facts you provided it appears that your employer withheld and paid fica_taxes on the present_value of your nonqualified_deferred_compensation benefits in the year you began receiving distributions under the plan as explained above according to the code and regulations this is a proper method of withholding and paying fica_taxes on amounts deferred under a nonqualified_deferred_compensation_plan that is a nonaccount balance plan any questions concerning the details of the deferred_compensation plan should be directed to your employer this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_1 if you have additional questions please contact ----------------------- of my staff ---------- can be reached at -------------------- sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
